Aaron N. Solomon, Esq.
ASolomon@kdvlaw.com


                                               April 16, 2021
VIA ECF
The Honorable Arlene R. Lindsay, U.S.M.J.
United States District Court
Eastern District of New York
814 Federal Plaza,
Central Islip, New York 11722

                         Re:   Allen v. Lodging Solutions, LLC, et al.
                               Case No. 2:20-cv-00859

Dear Judge Lindsay,

        As the Court is aware, this firm represents Lodging Solution LLC (the “Defendant”) in the
above-referenced matter. Pursuant to Your Honor’s Order dated March 17, 2021, please allow
this correspondence to serve as the Parties’ joint status report on mediation.

        The Parties attended a mediation before Martin F. Scheinman, Esq. on April 8, 2021. The
Parties are still negotiating terms and look to report back to the Court in twenty-one (21) days with
a further status update.

       We thank Your Honor for your attention to this matter.

                                               Respectfully submitted,
                                               Kaufman Dolowich & Voluck LLP




                                               Aaron N. Solomon


cc:    All Counsel via ECF




                 New York l New Jersey l Pennsylvania l Florida l Illinois l California
